           Case 2:21-cv-00270-MJP Document 10 Filed 03/05/21 Page 1 of 1

                                   UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
                                       OFFICE OF THE CLERK
                                            AT SEATTLE



WILLIAM M. MCCOOL
CLERK OF COURT
700 STEWART ST.
SEATTLE, WA 98101

March 5, 2021

PARLER LLC V. AMAZON WEB SERVICES INC ET AL
Case # 2:21−cv−00270−MJP

The Court has received your case documents and has identified the following items to be addressed.
Please note: Any underlined points of reference below will contain a link to the source materials.

           Notice of Related Cases Omitted
           Per LCR 3(g) the plaintiff and/or removing defendant must list all related cases that are or
           were pending in this district on the Civil Cover Sheet and, if any, must electronically file a
           Notice of Related Case by 3/10/2021. Notice should be filed using the event "Notice of
           Related Case" found under the "Notices" category.



Please call the Attorney Case Opening Helpdesk at 206−370−8787 if you have any additional questions.

Thank you.

cc: file
